Case 4:19-cv-12388-SDD-DRG ECF No. 21 filed 08/07/20    PageID.383    Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 BEVERLY HILLS RACQUET AND                      Case No. 19-12388
 HEALTH CLUB, LTD.,
                                                Stephanie Dawkins Davis
       Plaintiff,                               United States District Judge
 v.

 THE CINCINNATI CASUALTY
 INSURANCE COMPANY,

       Defendant.

 ___________________________ /

                                 JUDGMENT

      In accordance with the Court’s Opinion and Order dated August 7, 2020, IT

IS ORDERED AND ADJUDGED that judgment is entered in favor of Plaintiff

against Defendant.

Date: August 7, 2020                   s/Stephanie Dawkins Davis
                                       Stephanie Dawkins Davis
                                       United States District Judge




                                       1
